Motion for leave to appeal from the order of the Appellate Division dated January 29,1985, which affirmed a judgment of Supreme Court dated August 9, 1984, denied.
Motion for leave to appeal from the orders of the Appellate Division dated January 29, 1985, which affirmed orders of Supreme Court dated March 30, 1984 and November 18, 1983, dismissed upon the ground that the orders sought to be appealed from do not finally determine the proceeding within the meaning of the Constitution.
Motion for leave to prosecute the appeal as a poor person dismissed as academic.